Title: To Thomas Jefferson from Benjamin Smith Barton, 27 May 1802
From: Barton, Benjamin Smith
To: Jefferson, Thomas


            Dear Sir,Philadelphia, May 27th, 1802.
            I take the liberty of introducing to your knowledge, the bearer of this, Dr. Edward D. Smith, of Charleston, S. Carolina, who is now on his return to his native place. Dr. Smith is a young man of very uncommon merit, ardently attached to science, and not less so to the interests of republicanism. These circumstances have procured for him many friends in Pennsylvania. I could not deprive myself of the pleasure of making him known to you, in his passage through Washington.—
            I am happy, Sir, to inform you, that our Philosophical Society proceed with spirit. Their sixth volume will shortly be committed to the press.
            I acknowledge, with many thanks, the receipt of your kind & valuable letters. They will be of most essential use to me in my journey, which I design to set out upon in two or three weeks.
            With the greatest respect, I am, Dear Sir, Your very humble Servant, and affectionate friend, &c.
            B. S. Barton.
          